Citation Nr: 1454847	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-23 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disorder. 

2. Entitlement to service connection for a neck disorder, to include as secondary to a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge in April 2013; a transcript of that proceeding has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate. See 38 U.S.C.A. § 5103A.  The Board finds that additional development is necessary.  

The Veteran asserts that he injured his back and neck in-service while unloading a bridge truck in Fort Hood, Texas (Company E, 17th Engineering Battalion).  He testified that he has experienced near continuous back and neck symptomatology since service. See Hearing Transcript, pp. 11-12.  As a result, he believes service connection is warranted.  

Alternatively, he asserts that his neck disorder is secondary to the claimed low back disorder. See 38 C.F.R. § 3.310. 

Service treatment records (STRs) are silent as to complaints, treatment, or diagnoses relating to the back or neck.  However, the Veteran testified he was placed on light duty after the initial back/neck injury, and that Morning Reports dated in June 1965 and July 1965 should reflect as much.  While the Veteran's complete STRs are of record, it does not appear that sick and/or morning reports for the Veteran's unit have been requested.  This should be accomplished upon remand. Service personnel records should be obtained as well. 

Further, the Veteran testified that he received chiropractic treatment shortly after separation from service, in the 1960's, and throughout the 1970's, 1980's and 1990's, to include treatment from a Dr. Cook.  Currently, the claims file does not contain any medical records, private or VA, dated prior to 2007.  Since the Veteran has identified private treatment records that pertain to his claim on appeal, a remand is necessary to obtain them. 38 C.F.R. § 3.159(c)(1).  

Additionally, on his VA Form 9, the Veteran stated that he received/receives treatment from the VA medical center in Fort Smith.  Currently, the record contains VA treatment records dated in 2010 and 2011 (contained in Virtual VA).  Therefore, upon remand, records of any and all VA treatment prior to 2010 and after 2011 should be obtained. See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request sick call and morning reports for the Veteran's unit (Company E, 17th Engineer Battalion) dated in June 1965 and July 1965, from the National Personnel Records Center (NPRC), or other appropriate storage facility.  All efforts to obtain the records should be fully documented.

2.  Obtain the Veteran's entire service personnel records. 

3. Ask the Veteran to identify any private treatment he has received for his claimed neck and back disorders since his separation from service in 1965, to specially include treatment from Dr. Cook (a chiropractor).  Obtain releases of private medical records where necessary.

4. Obtain all outstanding relevant VA treatment records (to include those from the VAMC Fort Smith) dated prior to 2010, and from 2011 to the present. 

5. If morning reports, sick reports, or service personnel records tend to show the claimed in-service back and neck injuries, then schedule the Veteran for an appropriate VA examination to determine whether the claimed back and neck disorders are related to or had their onset in service.  The claims folder must be made available to and reviewed by the examiner.

(a) The examiner should identify all current back and neck disabilities found to be present, including any evidence of arthritis.  

(b) The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed back and/or neck disorder(s) is/are etiologically related to, or had its/their onset in service.  

(c) The examiner should also provide an opinion as to whether it is at least as likely as not that any diagnosed neck disorder is caused by, or the result of any diagnosed back disorder?  

(d) The examiner should also provide an opinion as to whether it is at least as likely as not that any diagnosed neck disorder is permanently worsened in severity (aggravated) by any diagnosed back disorder? 

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  

All findings and conclusions, accompanied by a rationale, should be set forth in a legible report.

6. Then readjudicate the Veteran's claims.  If any benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




